DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I in the reply filed on 8/15/2022 is acknowledged.
Claims 12-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0351765 to Valentine et al.
U.S. Patent Application Publication 2015/0351765 to Valentine et al. discloses a surgical device 10 comprising a handle assembly 12, 21 including a controller 21a, a power source (battery; note paragraph [0081]) for driving a motor (not shown but incorporated by reference to Zemlok et al. 2012/0089131 in paragraph [0079] as element “164, 166”, as well as a force transmitting and rotation converting assembly “160” driven by motor “164, 166” to affect translation of a driven assembly (Note: paragraphs [0061]-[0068] of Zemlok et al. ‘131), an adapter assembly 14 coupled between the handle 12 and end effector reload 16 for electrically communicating information therebetween (Note: paragraphs [0109]-[0111]), wherein Valentine et al. ‘765 further discloses an annular array of staples 2201, 2205 (Note: Fig. 58) which can be driven by an annular pusher (Note: paragraphs [0130]-[0131]), and a data storage chip 2221 (Note: Fig. 59) capable of receiving and storing performance data from the controller 21a ((Note: paragraph [0120]-[0121]), wherein the data storage chip 2221 can include preloaded information thereon relating to parameters of the surgical device, operating usage history, as well as conditions of actual and preferred device performance such as clamping force, and data indicative of device success or failure (Note: paragraphs [0126]-[0134]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731